                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

STONE BANK,

       Plaintiff,

v.                                                         Case No. 2:19-cv-02040-SHL-dkv

CAH ACQUISITION COMPANY 11, LLC,

      Defendant.
______________________________________________________________________________

                        RECEIVER’S INTERIM REPORT
                                March 26, 2019
______________________________________________________________________________

       The Lauderdale Community Hospital is open though the emergency room remains on
diversion.
       I opened an account at First Citizens National Bank, which has branches in Ripley and
Dyersburg. Through the cooperation and assistance of the Bureau of Tenncare I received a
quarterly payment in the amount of $195,760.68. I have also received miscellaneous payments
made directly to the hospital. On March 21, 2019, US Bank transferred the funds held in the lock
box account to the First Citizens National Bank account. The US Bank account remains open to
receive Medicare reimbursements and other insurance payments.
       On March 8, 2019, I filed a petition for reorganization of the company pursuant to Chapter
11 of the Bankruptcy Code in order to protect the assets of the company from creditors and obtain
financing. Stone Bank agreed to provide up to five hundred thousand dollars ($500,000.00) to
operate the hospital
       I have used the funds from Tenncare, the miscellaneous payments, and two hundred
thousand dollars ($200,000.00) drawn on the Stone Bank loan to pay the employees and critical
vendors. The payrolls are current. I retained the federal withholdings and employee
contributions to 401ks and health insurance until I could ascertain how and where those funds
should be disbursed.
       I am in the process of having a new management company. I expect to sign a contract this
week and have the new company onsite with days.
        I am in possession of funds adequate to operate the hospital for several weeks. The new
management company will implement procedures to begin the revenue cycle immediately.
        I have contact on a daily basis with the staff of the hospital. I am working with Stone
Bank’s attorneys, representatives of State agencies, and local officials to develop plans for the
future of the hospital.


                                              Respectfully submitted,


                                              /s/Marianna Williams
                                              Marianna Williams, #7199
                                              ASHLEY & ARNOLD
                                              322 N. Church Street
                                              P.O. Box H
                                              Dyersburg, TN 38025
                                              Telephone: (731) 285-5074


                                  CERTIFICATE OF SERVICE

I, Marianna Williams, hereby certify that I have served a true copy of the foregoing instrument
electronically or by depositing a copy of same in the U.S. mail postage paid, to the following
parties on the 26th day of March, 2019:

Lewis L. Cobb, Jr.
Attorney for Plaintiff
lewiscobb@spraginslaw.com

Jerry P. Spore
Attorney for Plaintiff
jpspore@spraginslaw.com

Jonathan O. Steen
Attorney for Plaintiff
jsteen@rsslawfirm.com

John D. Burleson
Attorney for Defendant
jburleson@raineykizer.com
Charles C. Exum
Attorney for Defendant
cexum@raineykizer.com

Jennifer Vallor Ivy
Attorney for Defendant
jivy@raineykizer.com

Frank M. Smith
Attorney for Defendant
frank.smith@fmslawyer.com

                            /s/ Marianna Williams
                            Marianna Williams
